SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

203
CAF 10-00236
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF DEAMARI W. AND LAKARIE W.
-------------------------------------------
MONROE COUNTY DEPARTMENT OF HUMAN SERVICES,       MEMORANDUM AND ORDER
PETITIONER-APPELLANT;

HOWARD W., RESPONDENT-RESPONDENT.


WILLIAM K. TAYLOR, COUNTY ATTORNEY, ROCHESTER (PETER ANDREW ESSLEY OF
COUNSEL), FOR PETITIONER-APPELLANT.

KATHERINE GLADSTONE, ATTORNEY FOR THE CHILDREN, ROCHESTER, FOR DEAMARI
W. AND LAKARIE W.


     Appeal from an order of the Family Court, Monroe County (Maija C.
Dixon, A.J.), entered January 20, 2010 in a proceeding pursuant to
Social Services Law § 384-b. The order dismissed the petition for
termination of parental rights.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: In this termination of parental rights proceeding,
petitioner appeals from an order that dismissed its petition after a
hearing. We take judicial notice of the fact that, subsequent to the
entry of the order in this appeal, petitioner filed another petition
also seeking to terminate the parental rights of respondent father, a
finding of permanent neglect was entered on that petition, and the
father’s parental rights were terminated. Although the father filed a
notice of appeal from the subsequent order, the appeal from that order
was dismissed. Consequently, we dismiss this appeal as moot because
the father’s parental rights with respect to the children that are the
subject of the instant petition have been terminated (see generally
Matter of Kim OO. v Broome County Dept. of Social Servs., 44 AD3d
1164; Matter of Kila DD., 34 AD3d 1168; Matter of Melody B., 234 AD2d
1005, lv dismissed 90 NY2d 888).




Entered:    April 29, 2011                      Patricia L. Morgan
                                                Clerk of the Court